DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groom et al. (U.S. 2007/0034287).  Groom et al. teaches a fuel device, shown in figure 3, configured to accept a fuel nozzle 22, the fuel device comprising a fuel supply port forming portion including a fuel supply port configured to accept a fuel nozzle (figure 1) and forming a portion of a fuel passage from the fuel supply port to a fuel tank 14, a discriminating portion (figures 6 and 7) provided in a region in which the fuel nozzle 22 inserted from the fuel supply port reaches, the discriminating portion configuring a discrimination opening formed of a first portion (at lead line 105; figure 6) and a second portion (at lead line 104; figure 7), the first portion (at lead line 105; figure 6) being an opening corresponding to an external diameter of a small-diameter nozzle 20 (figures 4, 5) having an external diameter smaller than a fuel nozzle 22 compatible with the fuel device, and the second portion (at lead line 104; figure 7) being an opening having a shape corresponding to an external diameter of a large-diameter nozzle 22 (figures 6, 7) compatible with the fuel device, an operation member 10 provided in the discriminating portion and configured to guide the small-diameter nozzle intended to insert into the second portion to be inserted into the first portion (upper angled surface of 10 guides nozzle from second portion into first portion),  an abutting member (106, 24) provided closer to the fuel tank than the discrimination opening of the discriminating portion (figure 4), the abutting member preventing a tip of the small-diameter nozzle from passing the first portion (figure 5), and an open/close member 66 provided closer to the fuel tank than the discriminating portion (figure 4), the open/close member 66 being biased(see spring in figure 14) from the fuel tank 14 toward a close direction and caused to enter an open state by the large-diameter nozzle passing through the second portion of the discrimination opening (figures 7 and 8).

Regarding claim 2, the operation member surrounds the discrimination opening (element 10 defines and forms the opening) with a shape in which, between a first position close to the fuel supply port and a second position closer to the fuel tank than the first position, an inner diameter of the operation member is narrower at the second position (narrower at 105 than at 105).

Regarding claim 3, the discriminating portion includes an inner dimension portion of the discrimination opening at which the second portion (at 105) is smaller than an external diameter of the large-diameter nozzle (figure 6) and a boundary between the second portion and the first portion (angled portion between 104 and 105) is smaller than the external diameter of the large-diameter nozzle 22 (figure 6) and larger than the external diameter of the small-diameter nozzle 20 (figure 5), the operation member includes a moving member that moves due to insertion of the large-diameter nozzle 22 (figure 7) and does not move due to insertion of the small-diameter nozzle 20 into the second portion (figure 5), and the movement of the moving member moves the inner dimension portion toward the first portion (angled portion between 104 and 105 moves downwardly toward 105 as it pivots radially outwardly) and extends the second portion beyond an external diameter of the large-diameter nozzle 22 (figure 8).

Regarding claim 5, a guide member (upper surface of angled portion between 104 and 105) formed at a predetermined height close to the fuel supply port at a position at which the first portion and the second portion of the discriminating portion are connected, wherein insertion of the large-diameter nozzle abutting against the guide member causes the moving member to move (figure 7).

Allowable Subject Matter
Claims 4 and 6-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the discriminating portion.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736